Citation Nr: 1705197	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Donald A. Donati, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

This matter came to the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, September 2013, May 2014, October 2014, and January 2016, this matter was remanded.

The Veteran testified at a Board hearing in November 2013.  The Veterans Law Judge (VLJ) who conducted the hearing is no longer with the Board.  In November 2016, the Veteran testified at a Board hearing before the undersigned VLJ.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From December 21, 2007, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met since December 21, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for sleep apnea associated with tinnitus (50% from 12/21/07); varicose veins, right leg (20% from 12/02/99; 10% from 01/12/98); varicose veins, left leg (20% from 12/02/99; 10% from 01/12/98); tinnitus (10% 03/22/96); bilateral hearing loss (10% 12/02/99; 0% 11/13/82); residuals, fracture, fifth metacarpal, right hand with degenerative joint disease (10% 07/31/01; 0% 11/13/82).  His combined rating is 80 percent from December 21, 2007.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met from December 21, 2007.

The Veteran reported employment as a casemaker from 2006 to 2010 and reported that he last worked full-time in June 2010.  07/05/2013 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  This employer reported that it was a full-time seasonal position subject to yearly layoff.  09/16/2009 VA 21-4192 Request for Employment Information in Connection with Claim for Disability.  He also reported that he became too disabled to work in December 2009.  07/29/2010 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  

A December 2014 VA examiner opined that the Veteran's service-connected disabilities did not impact him obtaining or maintaining gainful employment.  12/03/2014 C&P Exam.  

An October 2015 VA examiner opined that the Veteran has no work restrictions with respect to his sleep apnea.  The examiner stated that he would be unable to perform prolonged walking or standing due to his varicose veins, with no restrictions being noted to sedentary work.  He would be unable to perform heavy lifting with the right hand with no restrictions to sedentary work.  There are no restrictions to physical or sedentary work with respect to his hearing loss.  His last audio C&P results were invalid as described in that report.  The Veteran could perform almost any type of office or clerical work.  He has worked as a driver and could still perform the duties of a driver, car or truck (CDL) as long as he is being treated for his obstructive sleep apnea (OSA) with a CPAP or similar device.  Many truck drivers with OSA have portable CPAP devices that they keep in their truck.  He would be able to perform work in a warehouse such as driving a forklift or other factory work where he could sit intermittently as he has in the past.  10/14/2015 Virtual VA, C&P Exam.

In February 2016, an occupational medicine physician opined that without regard to the Veteran's age or the impact of his nonservice-connected disabilities, it is as likely as not that his service-connected disabilities render him unable to secure or follow a substantial gainful employment.  The examiner opined that the Veteran could not on a consistent basis maintain substantial gainful employment even at a sedentary level of work.  He is not able to sit for six hours without having his feet elevated.  His sleep apnea and tinnitus combine to cause dyssomnia to a degree that he has chronic fatigue and frequent daytime nodding off.  His immobility is primarily due to nonservice-connected causes.  He has significant hearing loss and tinnitus that combine to cause difficulty in understanding orders, communicating with co-workers.  He functions well in a quiet environment with the use of hearing aids.  He does not tolerate background noise using these devices.  He has significant impairment in grasp and fine manipulation with his dominant right hand.  4/14/2016 Third Party Correspondence.

In October 2016, a Certified Vocational Evaluator opined that the Veteran is unable to secure, follow, or maintain a substantially gainful occupation as a result of his service-connected disabilities.  The report reflects that the Veteran did not complete high school nor did he obtain a GED.  He has been employed as a forklift driver, truck driver, mail handler, and dock clerk/shipping and receiving clerk.  The examiner noted that these occupations are considered medium in physical demand, not sedentary.  These occupations also require frequent use of the bilateral lower extremities in the operation of these vehicles.  Due to his bilateral lower extremity disabilities, he would be unable to perform the frequent repetitive activity of the feet, ankles, and legs required in these two jobs.  In regards to his ability to perform other types of factory work, these occupations typically found in this setting also require physical capacity in the medium physical demand category.  In regards to his ability to perform some type of office or clerical work, the Veteran does not possess a high school education or even a GED.  Also his past work history has not provided him with a skill base that would transfer directly to any type of office occupation.  Additionally, the Veteran would not be capable of performing or maintaining substantial gainful employment even in the sedentary physical demand range.  Even at the sedentary level of employment, a worker must be able to successfully maintain the pace and production expected by the employer without frequent interruption, interact appropriately with coworkers, supervisors and customers as well as be capable of maintaining a regular and predictable work schedule.  Due his service-connected disabilities and limitations he most likely would not be able to meet the pace and production schedule required in competitive employment or maintain a regular and predictable work schedule without excessive absenteeism.  When considered together, the severity of his symptoms and limitations have and will continue to prevent the Veteran from performing substantial gainful employment even at the sedentary physical demand level.  10/28/2016 Correspondence at 6.  

Affording the Veteran the benefit of the doubt, the Board finds evidentiary support to conclude that the Veteran's service-connected disabilities preclude substantially gainful employment.  While the Veteran was employed in some capacity through 2009 or 2010, it does not appear that this constituted full-time annual employment nor constituted gainful employment.  His symptomatology associated with his sleep apnea and bilateral lower extremities, along with his limited education and work history consisting of employment with physical demands, affects his ability to maintain gainful employment in a non-sedentary environment.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  For the above reasons, entitlement to a TDIU is granted for the period from December 21, 2007, which corresponds to the date of receipt of his increased rating claim and the date his service-connected disabilities meet the scheduler criteria for a TDIU.  


ORDER

Entitlement to a TDIU is granted from December 21, 2007.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


